          Case 1:15-cr-00378-PGG Document 79 Filed 12/08/18 Page 1 of 7


                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York


                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      December 8, 2018



Via ECF
The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
New York, New York 10007

               Re:     United States v. Fredy Renan Najera Montoya,
                       S1 15 Cr. 378 (PGG)

Dear Judge Gardephe:

                 The Government respectfully submits this letter pursuant to the Court’s instructions
at the final pretrial conference on December 7, 2018. In particular, the Court requested additional
information about the Government’s anticipated evidence regarding: (i) the defendant’s role and
participation in the murder of General Julian Arístides González; and (ii) the defendant’s and
Rosendo Najera’s statements regarding the conspiracy to kill Individual-1. For the reasons set
forth below, the Government respectfully submits that the Court should admit testimony
concerning the murder of General Arístides González. Moreover, in light of the guidance provided
by the Court at the conference on December 7, the Government will not elicit testimony from CW-
1 concerning conversations with Rosendo Najera or the defendant about Individual-1.

                                      The Arístides Murder

                 During the conference on December 7, the Court asked for additional detail
concerning the anticipated testimony of Devis Leonel Rivera Maradiaga about the defendant’s role
in the murder of General Arístides González. The substance of Rivera Maradiaga’s anticipated
testimony is detailed below in section B. To fully understand the context of Rivera Maradiaga’s
testimony, a description of some of the anticipated testimony of two other cooperating witnesses
is set forth below in sections A and C. Section A describes anticipated testimony regarding some
of the defendant’s drug-trafficking activities that led to an investigation by General Arístides
González. Section C describes anticipated testimony regarding, among other things, statements
made by the defendant to a cooperating witness after the murder.
          Case 1:15-cr-00378-PGG Document 79 Filed 12/08/18 Page 2 of 7
The Honorable Paul G. Gardephe                                                                Page 2
December 8, 2018


                 Together, the Government expects the evidence to establish that (i) General
Arístides González began investigating the defendant and other drug traffickers in Honduras in
2009 following a cocaine shipment to Olancho that drew law enforcement attention; (ii) in
retaliation, Sergio Neftali Mejia Duarte, on behalf of the defendant, contacted other drug
traffickers, including Rivera Maradiaga, and requested that they assist in killing General Arístides
González in order to stop the investigation and other similar investigations; (iii) Rivera Maradiaga,
in turn, recruited members of the Honduran National Police to carry out the murder; (iv) following
the murder, the defendant and Mejia Duarte provided Rivera Maradiaga with between
approximately $250,000 and $300,000 in cash to pay the assassins who carried out the murder and
during a meeting where that money was present, the defendant congratulated Rivera Maradiaga
for successfully coordinating General Arístides González’s murder; and (v) the defendant
acknowledged to another cooperating witness that the murder cost hundreds of thousands of
dollars.

        A.      Relevant Facts

                1.      General Arístides González Began Investigating the Defendant and
                        Some of His Co-Conspirators

                By way of background, multiple witnesses will testify that the defendant worked
with a variety of drug traffickers in Honduras, including members of the Sinaloa Cartel, a violent
and powerful drug-trafficking organization based in Mexico. In particular, the defendant worked
directly with a high-ranking member of the Cartel named Cesar Gastelum Serrano—who reported
to the Cartel’s leader Joaquín Archivaldo Guzmán Loera, a/k/a “El Chapo”—and several of
Serrano’s top lieutenants, including two cooperating witnesses who will testify at trial (“CW-2”
and “CW-3”).1 The defendant also worked with Rivera Maradiaga on several cocaine shipments
that were received at the defendant’s airstrips, transported to Rivera Maradiaga’s workers, brought
to Mejia Duarte, and then turned over to Sinaloa Cartel workers employed by Cesar Gastelum
Serrano. As explained below, in approximately 2012, the defendant cut Mejia Duarte out of the
relationship and began to deliver cocaine shipments that he received in Olancho directly to
members and associates of the Sinaloa Cartel in San Pedro Sula and, at times, in Copan near the
Guatemala-Honduras border.

                As relevant to the murder of General Arístides, CW-2 will testify that in about 2008,
CW-2, Jaime Gastelum Serrano, a/k/a “Kio” (Cesar Gastelum Serrano’s brother), and a Colombian
drug trafficker traveled to Olancho, Honduras to visit one of the defendant’s airstrips. When the
men arrived in Olancho, they met the defendant and Mejia Duarte at a ranch. The defendant then
drove some members of the group to a nearby airstrip that the defendant said belonged to him (the

1
          Case 1:15-cr-00378-PGG Document 79 Filed 12/08/18 Page 3 of 7
The Honorable Paul G. Gardephe                                                                Page 3
December 8, 2018

“Catacamas Airstrip”). After inspecting the airstrip, CW-2 communicated to Cesar Gastelum
Serrano that the defendant was ready to receive cocaine at the Catacamas Airstrip.

                Following this trip, in about 2009, CW-2 learned that Cesar Gastelum Serrano had
participated in a shipment of approximately 1,000 kilograms of cocaine that was sent by aircraft
to the defendant at the Catacamas Airstrip (the “Cachete Shipment”). Cesar Gastelum Serrano
told CW-2 that a Colombian cocaine supplier named Cachete had sent the cocaine to the
Catacamas Airstrip on a Gulfstream aircraft. CW-2 also learned from Serrano that when the plane
was near the airstrip, it had trouble landing, which drew law enforcement attention to the plane
and the defendant’s Catacamas Airstrip.

                  CW-3 will also testify about negotiations CW-3 had with Cachete concerning the
Cachete Shipment, as well as the problems with the flight before it landed at the Catacamas
Airstrip. CW-3 learned from Mejia Duarte and, later, the defendant that because the plane was off
its flight path, the plane almost killed the defendant and Mejia Duarte who were both on the airstrip
the day the plane landed.

              CW-2 and CW-3 will also testify that following the Cachete Shipment, General
Arístides González commenced an overt investigation of drug trafficking in Olancho.

                2.      The Cachiros Hired Assassins to Kill General Arístides González at
                        the Direction of Mejia Duarte and the Defendant

              Rivera Maradiaga will testify that in 2009, he had a meeting with Mejia Duarte in
Colon, Honduras. During that meeting, Mejia Duarte stated, in substance and in part, that General
Arístides González was seizing airstrips on the defendant’s properties and that General Arístides
González had even landed a helicopter on one of the defendant’s ranches during the investigation.

                Mejia Duarte also recounted to Rivera Maradiaga the defendant’s statements
concerning General Arístides González. Rivera Maradiaga is expected to testify that, according
to Mejia Duarte, the defendant told Mejia Duarte that (i) General Arístides González was a threat
to all drug traffickers given that he was willing to target the defendant; (ii) Mejia Duarte needed
to talk with their co-conspirators about what to do with General Arístides González because
Arístides planned to target other parts of Honduras after Olancho; and (iii) drug traffickers needed
to “silence” General Arístides González by killing him. Rivera Maradiaga is expected to testify
that Mejia Duarte also told Rivera Maradiaga that he and the defendant wanted to use the Cachiros
to carry out the murder because the Cachiros had better access to assassins who were members of
the Honduran National Police. Mejia Duarte also told Rivera Maradiaga that the defendant had
access to information about General Arístides González by virtue of his position in the Honduran
National Congress.

               During the meeting and after Rivera Maradiaga agreed to help in the assassination,
Mejia Duarte told Rivera Maradiaga that he was going to call the defendant, and then Mejia Duarte
did so in Rivera Maradiaga’s presence. Although Rivera Maradiaga could not hear what the
          Case 1:15-cr-00378-PGG Document 79 Filed 12/08/18 Page 4 of 7
The Honorable Paul G. Gardephe                                                              Page 4
December 8, 2018

defendant said on the call, when the call was over, Mejia Duarte said that the defendant was happy
that the Cachiros were going to assist in the assassination.

               Rivera Maradiaga will explain that, following the meeting with Mejia Duarte,
Rivera Maradiaga began meeting with other drug traffickers to seek their financial support for the
assassination. Among those Rivera Maradiaga met with was Juan Ramon Matta Waldurraga.2
Around the time Rivera Maradiaga was meeting with these drug traffickers, Mejia Duarte called
Rivera Maradiaga about General Arístides González. During that call, Mejia Duarte stated that
the defendant wanted the assassination to happen soon because the defendant had received
information that General Arístides González would soon be seizing more of the defendant’s
properties.

               Rivera Maradiaga will also explain that he and his brother approached three
members of the Honduran National Police to coordinate the assassination. The police officers
agreed to arrange for the murder of General Arístides González for $300,000. Rivera Maradiaga
told Mejia Duarte the cost of the murder, and Mejia Duarte responded by saying, in substance, that
he was happy because he thought it would cost more money. Days later, General Arístides
González was murdered in Tegucigalpa.

                Shortly after the murder, one of the assassins contacted Rivera Maradiaga to tell
him that General Arístides González was dead and to request payment for the murder. Rivera
Maradiaga then contacted Mejia Duarte to confirm General Arístides González was dead and to
obtain the payment for the assassins. Mejia Duarte directed Rivera Maradiaga to travel to a
specific location in Tegucigalpa to pick up the money (the “Pickup Location”).

               When Rivera Maradiaga arrived to the Pickup Location, the defendant, Mejia
Duarte, and one of Mejia Duarte’s relatives were present. Upon Rivera Maradiaga’s arrival, the
defendant approached Rivera Maradiaga and said, in substance, that Rivera Maradiaga had done a
good job killing General Arístides González. Mejia Duarte also congratulated Rivera Maradiaga
for arranging the murder. The defendant and Mejia Duarte then presented Rivera Maradiaga with
the money to pay the assassins, approximately $300,000 in cash that they had laid out on a table
nearby. The money was in twenty dollar denominations and tightly wrapped.

                Rivera Maradiaga did not take the money with him because he did not want to be
responsible for transporting it. Instead he told the defendant and Mejia Duarte to have the cash
delivered to him at another location. Before Rivera Maradiaga left, he heard the defendant take a
phone call, after which the defendant said he needed to go to work in the capital. Rivera Maradiaga
understood this to mean that the defendant had to leave to work as a congressman. The same
relative of Mejia Duarte who was present at the Pickup Location with the defendant later delivered
the money to Rivera Maradiaga at another location, and Rivera Maradiaga provided it to the
assassins. One of the assassins advised Rivera Maradiaga that the defendant, Rivera Maradiaga,

2
 Matta Waldurraga is one of the individuals who was present for the recorded meetings in
November 2013 and January 2014 that are the subject of the Government’s motions in limine.
          Case 1:15-cr-00378-PGG Document 79 Filed 12/08/18 Page 5 of 7
The Honorable Paul G. Gardephe                                                               Page 5
December 8, 2018

and Mejia Duarte should leave Tegucigalpa in order to avoid the anticipated investigation of the
murder. Rivera Maradiaga passed that instruction to Mejia Duarte, and Mejia Duarte instructed
him not to discuss the murder further with other drug traffickers because he expected that a
Mexican—i.e., Cesar Gastelum Serrano—would reimburse them.

                3.      The Defendant Discussed the Murder of General Arístides González
                        With Another Cooperating Witness

               The Government expects that Rivera Maradiaga’s testimony will be corroborated
by CW-3. CW-3 is expected to testify that after the Cachete Shipment but before the murder of
General Arístides González, Mejia Duarte, Cesar Gastelum Serrano, Jaime Gastelum Serrano, and
CW-3 had a meeting about General Arístides González. During the meeting, Mejia Duarte asked
Cesar Gastelum Serrano to contribute money to pay for the murder because of the threat General
Arístides González posed to traffickers in Honduras (and therefore the pipeline of cocaine that the
Sinaloa Cartel was sending through Honduras on its way to the United States). Cesar Gastelum
Serrano agreed to support the murder. The Government also expects CW-3 to testify that, after
the murder, CW-3 received a call from Mejia Duarte confirming that General Arístides González
had been killed, and Serrano later contributed several hundred thousand dollars for the killing.

               Later, CW-3 had a meeting with the defendant during which the murder was
discussed. At the time of this meeting, the defendant had stopped working with Mejia Duarte
because the defendant was upset with his share of the profits. As a result, the defendant cut Mejia
Duarte out of his trafficking activities and began working directly with the Cartel.

              During the meeting with CW-3, the defendant discussed his frustration with Mejia
Duarte to which CW-3 responded, in substance, at least Mejia Duarte had killed General Arístides
González. The defendant responded by acknowledging that the murder was paid for with several
hundred thousand dollars.

        B.      Discussion

             The Government respectfully submits that the foregoing testimony from Rivera
Maradiaga, CW-2, and CW-3 should be admitted at trial.

               First, as a threshold matter, the foregoing testimony is admissible under the hearsay
rules. Testimony by Rivera Maradiaga and CW-3 concerning statements of the defendant about
murder are admissible as statements by a party opponent. Fed. R. Evid. 801(d)(2)(A). These
statements include (i) the defendant acknowledging his role in the Cachete Shipment to CW-3; (ii)
the defendant congratulating Rivera Maradiaga for killing General Arístides González and
providing Rivera Maradiaga with payment for the murder; and (iii) the defendant acknowledging
to CW-3 that the assassins were paid hundreds of thousands of dollars for the murder. Similarly,
testimony by the cooperating witnesses about meetings with Mejia Duarte and Cesar Gastelum
Serrano are also admissible as co-conspirator statements and statements against interest pursuant
to Federal Rules of Evidence 801(d)(2) and 804(b)(3). These statements include, among others,
          Case 1:15-cr-00378-PGG Document 79 Filed 12/08/18 Page 6 of 7
The Honorable Paul G. Gardephe                                                              Page 6
December 8, 2018

(i) Mejia Duarte telling Rivera Maradiaga that the defendant wanted to kill General Arístides
González; (ii) Mejia Duarte telling CW-3 about his role in the Cachete Shipment; and (iii) Cesar
Gastelum Serrano telling CW-2 about the Cachete Shipment.3

               Second, testimony concerning the murder is also admissible as direct proof of the
defendant’s involvement in the charged crimes, as Rule 404(b) evidence, and under Rule 403. As
described in the Government’s motions in limine, the defendant’s coordination of this brazen act
of violence with Mejia Duarte, the Cachiros, and members of the Sinaloa Cartel is highly probative
as to each of the charges in the Indictment. Indeed, as to Count One, the testimony is highly
relevant to show the ways in which the defendant would retaliate against anyone for interfering
with his drug-trafficking activities. The murder was clearly an act in furtherance of the drug-
trafficking conspiracy in that it allowed the defendant to continue operating in Olancho with
impunity and sent a message to law enforcement that investigating the defendant would not be
tolerated. As to Counts Two and Three, the testimony is also highly relevant because General
Arístides González was murdered by police officers who used firearms.

               Testimony relating to the assassination of General Arístides González is not unduly
prejudicial under Rule 403 because this act of violence is inextricably intertwined with the brutal
drug business in which the defendant participated, including the firearms offenses at issue, and no
more sensational than the other proof relating to these activities. For example, the Government
expects that CW-2 will testify that the defendant solicited funds in order to purchase two rocket-
propelled grenade launchers, and also shipped machineguns to drug traffickers operating on the
Colombia-Venezuela border. It is simply not unfairly prejudicial to present evidence about the
murder given that the defendant was directly involved in planning and paying for the murder.

                                          Individual-1

               During the conference on December 7, the Court requested more information
concerning (i) the evidence that Rosendo Najera was one of the defendant’s co-conspirators; and
(ii) “why it would be reasonable for the jury to conclude that the defendant wanted Individual-1
killed because he was interfering with the charged cocaine importation conspiracy.” (Tr. at 35-
36).

             As to the first point, the Government anticipates that there will be testimony from,
at a minimum, CW-1 and Rivera Maradiaga that Rosendo Najera worked for the defendant and
was involved in his drug-trafficking activities. For example, Rivera Maradiaga worked with
Rosendo Najera on a maritime cocaine shipment, and is expected to testify that Rosendo Najera

3
          Case 1:15-cr-00378-PGG Document 79 Filed 12/08/18 Page 7 of 7
The Honorable Paul G. Gardephe                                                                                                                                                                                                                                                                                                                                     Page 7
December 8, 2018

confirmed during that shipment that he worked for the defendant. Similarly, CW-1 had a number
of conversations with Rosendo Najera regarding his participation in the conspiracy. As a result,
the Government anticipates that it will be able to establish his involvement in the conspiracy.

               As to the second point, while CW-1 was not explicitly told why Rosendo Najera
and the defendant wanted to kill Individual-1, CW-1 understood from their conversations that
Individual-1 was one of the defendant’s rivals. Regardless, in light of the guidance provided by
the Court at the conference on December 7, the Government will not elicit testimony from CW-1
concerning conversations with Rosendo Najera or the defendant about Individual-1.

              The Government notes, however, that it does still intend to elicit testimony from
CW-1 about the fact of the meeting with the defendant at which the defendant discussed
Individual-1. The Government will not seek to admit testimony about Individual-1 from that
meeting. Instead the Government will elicit that the defendant met with CW-1 and bribed him
during the meeting. Prior to CW-1’s testimony, the Government respectfully requests that it be
provided an opportunity to briefly confer with CW-1 outside the presence of the jury to ensure that
information about Individual-1 is not inadvertently disclosed at trial.

                                                            Respectfully submitted,

                                                            GEOFFREY S. BERMAN
                                                            United States Attorney

                                                       By: /s/
                                                            ______________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________




                                                           Emil J. Bove III
                                                           Matthew J. Laroche
                                                           Assistant United States Attorneys
                                                           (212) 637-2420

Cc:     Victor Rocha, Esq.
        (Via ECF)
